DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami (US Pub. 2016/0284859).
Asami discloses [Re claim 1] a method for manufacturing a semiconductor device, wherein a metal oxide 120 (In-Ga-Zn-O; page 8, paragraph 126; page 15, paragraph 211; pages 16-17, paragraph 232) is formed over a substrate 1700 (page 7, paragraph 122; page 16, paragraph 223) by the steps of introducing a first precursor (In(CH3)3 gas; pages 16-17, paragraph 232) into a chamber 1701 (ALD chamber; page 16, paragraph 222) in which the substrate 1700 is provided (see fig. 4A); introducing a first oxidizer (O3 gas; pages 16-17, paragraph 232) after the introduction of the first precursor (In(CH3)3 gas and O3 gas are sequentially introduced; pages 16-17, paragraph 232); introducing a second precursor (Ga(CH3)3 gas; pages 16-17, paragraph 232) after the introduction of the first oxidizer (pages 16-17, paragraph 232) and introducing a second oxidizer (O3 gas; pages 16-17, paragraph 232) after the introduction of the second precursor (Ga(CH3)3 gas and O3 gas are sequentially introduced; pages 16-17, paragraph 232).
Asami discloses [Re claim 2] a method for manufacturing a semiconductor device, wherein a metal oxide 120 (In-Ga-Zn-O; page 8, paragraph 126; page 15, paragraph 211; pages 16-17, paragraph 232) is formed over a substrate 1700 (page 7, paragraph 122; page 16, paragraph 223) by the steps of introducing a first precursor (In(CH3)3 gas; pages 16-17, paragraph 232) into a chamber 1701 (ALD chamber; page 16, paragraph 222) in which the substrate 1700 is provided (see fig. 4A); introducing a first oxidizer (O3 gas; pages 16-17, paragraph 232) after the introduction of the first precursor (In(CH3)3 gas and O3 gas are sequentially introduced; pages 16-17, paragraph 232); introducing a second precursor (Ga(CH3)3 gas; pages 16-17, paragraph 232) after the introduction of the first oxidizer (pages 16-17, paragraph 232) and introducing a second oxidizer (O3 gas; pages 16-17, paragraph 232) after the introduction of the second precursor (Ga(CH3)3 gas and O3 gas are sequentially introduced; pages 16-17, paragraph 232); introducing a third precursor (Zn(CH3)2 gas; pages 16-17, paragraph 232) after the introduction of the second oxidizer (pages 16-17, paragraph 232); and introducing a third oxidizer (O3 gas; pages 16-17, paragraph 232) after the introduction of the third precursor (Zn(CH3)2 gas and O3 gas are sequentially introduced; pages 16-17, paragraph 232).
Asami discloses [Re claims 3 and 13] wherein the first precursor comprises indium (In(CH3)3; pages 16-17,  paragraph 232).
Asami discloses [Re claims 4 and 14] wherein the second precursor comprises at least one of zinc and gallium (Ga(CH3)3 gas; pages 16-17, paragraph 232).
Asami discloses [Re claim 5] wherein the second precursor comprises one of zinc and gallium (Ga(CH3)3 gas; pages 16-17, paragraph 232).
Asami discloses [Re claim 6] wherein the third precursor comprises the other of zinc and gallium (Zn(CH3)2 gas; pages 16-17, paragraph 232).
Asami discloses [Re claims 7 and 15] wherein the metal oxide 120 comprises indium and zinc (In-Ga-Zn-O; page 8, paragraph 126; page 15, paragraph 211; pages 16-17, paragraph 232).
Asami discloses [Re claims 8 and 16] wherein the metal oxide 120 comprises indium, an element M (M is aluminum, gallium, yttrium, or tin), and zinc (In-Ga-Zn-O; page 8, paragraph 126; page 15, paragraph 211; pages 16-17, paragraph 232).
Asami discloses [Re claims 9 and 17] wherein the metal oxide 120 comprises a crystal structure (page 11, paragraph 162).
Asami discloses [Re claims 10 and 18] wherein the first oxidizer comprises at least one selected from ozone, oxygen, and water (O3 gas; pages 16-17, paragraph 232), and wherein the second oxidizer comprises at least one selected from ozone, oxygen, and water (O3 gas; pages 16-17, paragraph 232).
Asami discloses [Re claims 11 and 19] wherein the second oxidizer comprises the same material as the first oxidizer (the first oxidizer and the second oxidizer are O3 gas; pages 16-17, paragraph 232).
Asami discloses [Re claim 12] wherein the third oxidizer comprises at least one selected from ozone, oxygen, and water (O3 gas; pages 16-17, paragraph 232).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 11, 2022